PER CURIAM.
We reverse and remand this cause to the trial court with directions to vacate the injunction which appears to limit the appellants’ lawyer from making contact with a material witness. The order was entered on a motion to disqualify the lawyer from representing the appellant Page because of the lawyer’s previous representation of the appellee town in another lawsuit. The order denies the motion to disqualify and both sides have appealed claiming a lack of evidentiary support for the trial court’s order. We find no error in the trial court’s denial of the motion to disqualify but find no evidentiary support for the order limiting the lawyer’s contact with the witness.
ANSTEAD, GUNTHER and STONE, JJ., concur.